Citation Nr: 1147370	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-24 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a brittle fingers disability, including as secondary to service-connected hypothyroidism.  

2.  Entitlement to service connection for alopecia, including as secondary to service-connected hypothyroidism.  

3.  Entitlement to an increased evaluation for hypothyroidism, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1992 to January 1997.  

The hypothyroid matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The brittle fingers and alopecia matters come to the Board on appeal from an April 2009 rating decision of the VA RO in Waco, Texas.  

The April 2009 rating decision also denied entitlement to service connection for osteopenia and osteoporosis, and the Veteran filed a Notice of Disagreement in May 2009.  A Statement of the Case was issued in June 2009.  However, in her Substantive Appeal the Veteran expressly indicated that she was only appealing the brittle fingers and alopecia issues.  Thus, the osteopenia and osteoporosis issue is not in appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

In May 2010, the Veteran submitted copies of additional written argument.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran waived RO jurisdiction in a November 2011 statement.

The issue of entitlement to an increased evaluation for hypothyroidism is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bone loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  The Veteran does not have a brittle fingers disability.  

2.  The Veteran does not have alopecia.  


CONCLUSIONS OF LAW

1.  A brittle fingers disability was not incurred in, or aggravated by, active military service, nor is it related to service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011). 

2.  Alopecia was not incurred in, or aggravated by, active military service, nor is it related to service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by way of a letter dated in November 2008.  The Veteran was notified of the evidence needed to substantiate her claim for service connection; namely, evidence of current disability; evidence of an injury or disease in service or an event in service causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that she could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on her behalf.

As for content of the VCAA notice, the letter complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim, degree of disability assignable, and effective date of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records and VA outpatient treatment records have been obtained and associated with the claims file.  Private treatment records identified by the Veteran have also been obtained and associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was afforded a VA examination pertaining to her claim for a brittle fingers disability and alopecia in February 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the pertinent medical history was noted by the examiner, as well as the Veteran's history and complaints, and the examination report sets forth detailed examination findings, the examination report is adequate to decide the claims of service connection.  Thus, the Board finds that additional examination or opinion is not necessary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. § 3.159(c) (4) (2011).  The examination and opinion is thorough and supported by the record.  The examination and opinion is therefore adequate upon which to base a decision.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Veteran has not made the RO or the Board aware of any additional evidence with respect to the brittle fingers or alopecia claims that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.

Criteria 

Service connection will be granted if it is shown that the veteran suffers from a disability contracted in the line of duty while in active military service.  38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during active military service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the adjudication of the claim.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Factual Background & Analysis

Brittle Fingers

The Veteran contends that a brittle fingers disability is secondary to service-connected hypothyroidism.  

Reports of Medical Examinations dated in August 1991 for enlistment purposes, and in September 1995 for Commissioning purposes, reflect that the Veteran's upper extremities were clinically evaluated as normal.  Reports of Medical Histories dated in August 1991 and September 1995, as well as a Report of Medical Assessment dated in November 1996, reflect that the Veteran made no complaints related to a brittle fingers disability.  

The Board notes that the Veteran does not have a current diagnosed brittle fingers disability and she has indicated that she has not sought treatment for the brittle fingers.  

The Veteran underwent a VA examination in February 2009.  She reported nail problems starting in approximately 2006.  She stated that the nails became thin, fragile and yellowish.  She indicated that she had not sought treatment for the brittle fingers.  She stated that the course of the condition was progressive.  She denied systemic symptoms.  She reported that treatment consisted of nail prostheses on the fingers, as well as a gelatin supplement.  

Following physical examination, the examiner was unable to thoroughly examine the nails on the hands and toes because of nail covers on fingers and nail polish on toes.  There was no apparent yellowing, splintering or other apparent abnormality of the portions of the nails which were visible.  The examiner noted that there was no current diagnosis of brittle nail disease.  

The Veteran continued to complain of nail problems at a May 2009 VA examination.  Upon physical examination, the nails were noted to be unremarkable.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  As the Veteran does not have a current diagnosis of a brittle fingers disability, and has not had a diagnosis of a brittle fingers disability at any point during the claim or appeal period, it is unnecessary for the Board to reach the question of etiology of the claimed brittle fingers disability.  

The Veteran has stated that she has a brittle fingers disability that she believes is related to service, or is secondary to a service-connected disability.  The Veteran is competent to report symptoms, such as fragile nails, that are capable of lay observation.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, supra.  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, supra.  However, the Board finds the Veteran's statements regarding her brittle fingers disability not to be credible.  

Additionally, after a review of all the lay and medical evidence, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran did not experience chronic symptoms of a brittle fingers disability after service separation.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has weighed the Veteran's statements as to onset of a brittle fingers disability in approximately 2006 and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of any diagnosis of a brittle fingers disability and the February 2009 VA examination findings of no current diagnosis of brittle nail disease.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of symptomatology since approximately 2006.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Although the Veteran is certainly competent to testify as to symptoms such as fragile nails, which are non-medical in nature, she is not competent to render a medical diagnosis of a brittle fingers disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  
As the Veteran does not have a current diagnosis of a brittle fingers disability, the claim must be denied.  Based on the lack of a current diagnosis of a brittle fingers disability, the Board finds that a preponderance of the evidence is against the claim for service connection for a brittle fingers disability.  Because the Board finds that there is no current brittle fingers disability, there is also no basis to grant service connection for a brittle fingers disability secondary to the service connected hypothyroidism.  As the preponderance of the evidence is against the claim of service connection for a brittle fingers disability, there is no doubt to be resolved in the Veteran's favor, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Alopecia

The Veteran contends that alopecia is secondary to service-connected hypothyroidism.  

The service treatment records are silent for any reference to hair loss on any part of the Veteran's body.  Reports of Medical Examinations dated in August 1991 for enlistment purposes, and in September 1995 for Commissioning purposes, reflect no findings related to alopecia.  Reports of Medical Histories dated in August 1991 and September 1995, as well as a Report of Medical Assessment dated in November 1996, reflect that the Veteran made no complaints related to alopecia.  

The Board notes that the Veteran does not have currently diagnosed alopecia.  VA outpatient treatment records dated in December 2000 reflect that the Veteran reported previous hair loss that was no longer an active problem.  In October 2006, the Veteran complained of hair loss.  

The Veteran underwent a VA examination in February 2009.  She reported hair loss starting in 2000.  She stated that the condition was intermittent with falling out every five to six months, lasting with a week of active shedding.  She reported that the condition was stable overall.  She stated that the hair loss increased in the previous two weeks, and there was another spell about two months earlier.  She reported that hair loss was most noticeable when she washed her hair.  She stated that she saw a private dermatologist who made no specific diagnosis, and that her primary care physician diagnosed alopecia but offered no treatment.  She reported generalized intermittent hair loss on the scalp mostly on the vertex.  She denied systemic symptoms.  She reported deep conditioning treatments at a hair salon.  

Following physical examination, there was no apparent abnormality of hair or scalp.  No hair was observed to come loose with the mobilization required for the examination or exerting mild traction.  The examiner noted that there was no current diagnosis of alopecia.  

The Veteran continued to complain of thinning hair at a May 2009 VA examination.  Upon physical examination, the scalp was noted to be unremarkable.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  As the Veteran does not have a current diagnosis of alopecia, and has not had a diagnosis of alopecia at any point during the claim or appeal period, it is unnecessary for the Board to reach the question of etiology of the claimed alopecia.  

The Veteran has stated that she has alopecia that she believes is related to service, or is secondary to a service-connected disability.  The Veteran is competent to report symptoms, such as hair loss, that are capable of lay observation.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, supra.  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, supra.  However, the Board finds the Veteran's statements regarding her alopecia not to be credible.  

Additionally, after a review of all the lay and medical evidence, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran did not experience symptoms of alopecia after service separation.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has weighed the Veteran's statements as to onset of alopecia and her statement that her primary care physician diagnosed alopecia, and finds that these statements are of limited probative weight.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also Marciniak v. Brown, 10 Vet. App. 198 (1997); Franzen v. Brown, 9 Vet. App. 235 (1996); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Board finds the Veteran's current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of any diagnosis of alopecia and the February 2009 VA examination findings of no current diagnosis of alopecia.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of symptomatology since 2000 and that her primary care physician diagnosed alopecia.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  For these reasons, the Board finds not credible the Veteran's assertion that alopecia began in 2000 and that her primary care physician diagnosed alopecia.  

Although the Veteran is certainly competent to testify as to symptoms such as hair loss, which are non-medical in nature, she is not competent to render a medical diagnosis of alopecia.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  

As the Veteran does not have a current diagnosis of alopecia, the claim must be denied.  Based on the lack of a current diagnosis of alopecia, the Board finds that a preponderance of the evidence is against the claim for service connection for alopecia.  Because the Board finds that there is no current alopecia, there is also no basis to grant service connection for alopecia secondary to the service connected hypothyroidism.  As the preponderance of the evidence is against the claim of service connection for alopecia, there is no doubt to be resolved in the Veteran's favor, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a brittle fingers disability is denied.  

Entitlement to service connection for alopecia is denied.  


REMAND

In September 2008, the Veteran completed a VA Form 21-4142, Authorization and Consent to Release Information, in order to obtain private treatment records from Presbyterian Medical Group for the Veteran's hypothyroidism.  On October 10, 2008, the RO requested records from Presbyterian Medical Group.  On October 30, 2008, treatment records from Presbyterian Medical Group from July 1, 2004 through September 2, 2008 were received by the RO.  At a November 2008 Decision Review Officer (DRO) Conference Hearing, the Veteran stated that she was treated twice in the previous two months for hypothyroidism at Presbyterian Medical Group.  The Veteran's representative stated that the Veteran's complete medical records from Presbyterian Medical Group had not been obtained.  The DRO noted that an initial request for the Presbyterian Medical Group records had been made, and a follow-up request would be made.  The claims file does not contain any indication that a follow-up request for the remaining Presbyterian Medical Group records was made by the RO.  

With regard to VA's duty to assist, VA regulations provide that "VA will make reasonable efforts to obtain relevant records not in the custody of a federal department or agency, to include records from . . . private medical care providers. . . Such reasonable efforts will generally consist of an initial request and, if the records are not received, at least one follow-up request."  38 C.F.R. § 3.159(c)(1) (2011).  In light of the above, the Board finds that a remand is necessary to send a follow-up request for the remaining Presbyterian Medical Group records.  Unfortunately, the September 2008 VA Form 21-4142 is no longer valid, as a VA Form 21-4142 expires 180 days after it is signed.  A letter should be sent to the Veteran explaining that she needs to complete and sign a new VA Form 21-4142 to allow VA to request her records from Presbyterian Medical Group.  

The Board notes that the Veteran's most recent VA examination was in December 2009.  In November 2011, the Veteran's representative stated that consideration should be given to obtaining another VA examination to determine if the hypothyroidism has increased in severity.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that when a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The November 2011 statement by the Veteran's representative is a sufficient assertion of an increase in severity to warrant a new VA examination.  Therefore, the Board is remanding the hypothyroidism issue for a new VA examination.  

Finally, records of any VA treatment the Veteran may have received for the disability on appeal are constructively of record, are likely to contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's outpatient treatment records from the Albuquerque VA medical center (VAMC) dated from May 2008 to the present.

2.  Send a letter to the Veteran clarifying the need for her to complete and sign an authorization form (VA Form 21-4142) to allow VA to request her records from Presbyterian Medical Group.  The RO/AMC should explain that her previously executed release is no longer valid.  Then, request those records.  If any requests are unsuccessful, advise the Veteran of that fact and provide her an opportunity to submit the records.

3.  The Veteran should be scheduled for an appropriate VA examination to determine the severity of any current hypothyroidism.  The claims file should be made available to the examiner in connection with the examination.  All examination findings should be reported to allow for application of VA rating criteria.  A complete rationale for any opinion expressed should be provided.

4.  Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice of the examination was sent to the Veteran's last known address of record, and indicate whether any notice sent was returned as undeliverable. 

5.  After completion of the foregoing, readjudicate the hypothyroidism claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


